Per Curiam.
There is no error in principle in applying the provisions of section 1944 of the Penal Law in respect to increase of punishment for committing a felony while armed with a dangerous weapon as therein specified to the case of a conviction for murder in the second degree. (People v. Paradiso, 248 N. Y. 123.) On the record before us we cannot say that there was no proof before the court at the time of pronouncing the sentence upon which to found an application of section 1944. The minutes of the trial and of the proceedings upon sentence are not included in the record. (People v. Caruso, 249 N. Y. 302, 306.) All concur. Order affirmed.